EXHIBIT A

Case 1:20-cv-00087-CCE-JEP Document1i7-1 Filed 05/21/20 Page 1 of 4
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

eee
DISMISSAL AND Novice OF RIGHTS set Peal

From: Raleigh prea OFT fice
424 Faystieville ‘Strest, Suite 700

7. Locasale (
:@ Station Drive Raleigh, NC 37804

  
      
 

 

 

j fgyod whass oerity ts
3 Feisohong No.
BEOC Chaves Ne
Kot} K San, be ae ;
433-2020-80200 = ae Sued? poe Oe ‘ at
so oye ng SsoG F

 

 

Failto siete 2 claims ae aly of ihe: slatute @5 3

Eat

 

The facis aligged m tm cherde

sabiliy as defined by ihe Americans with Uisgoik ves ei

r a as
ai not involve 2 a

 

fi Your allegations di
oe
} 5 S =
{ ! The Respondent employs fess thar the required number of emolayees of ig acl cthensise ceveres ay ing stawuies.
not umely Aled with EEGC: in olher words, you waited toa long aher the eaaieis) cf ine aileges

Your charge wes
Giscnmination to file your charge
the EEG issues the following determination: Based upon Hs investigation, the EEOC is unghie to conciuds thei the:

#
nionmatcn cotained establishes victations of the i This does not certify that the respondent is in compliance with
125 that might hs construed as having besn raised by this « cherae.

the sisiuies. Ne finding is made es tc any other is:
¢ EEOC has adopted the findings of the state or local far employment orectices aaéncy that SUcsugaie itis charge.

Other (iriely state}

- NOTICE OF SUM RIGHTS -
iSee ihe additional information atiached to this 1GFTA J
title Vi, the Americans with Disabilities Act, the Genetic Infermation Nondjscrimination Act, or the Age

his wall be the only notice cf dismissal anc of your right fo sue wet we Wilh 0 yOu.

iS

Discrimination in Employment Act: Tt
You may file a lawsuit against the respondeni{s) under federal law based on this Charge j
your right to sue based on this charge Wil be.

1
lawsuit must be filed WITHIN 99 DAYS of your receipt of this notice: or
time limit for filing sult based cn a claim under state law may be different.)

  

iost. (ihe
Equal Pay Act {EPA}: EPA suits must be filed in federal or state cour within 2 years (3 years foravilful wioletions) of the
alleged EPA underpaymeni. This means that backpay due fer any viotations thal occurred more than 2 years (3 years

 

5efore you file sult may not be collectible.
on behaif cf ine Commission
‘ 7 Fe Tain

(016.2014

iDete Mailed)

2° [Thomas M. Golciough,
Acting District Director

Enclosuresrs:
fi

oe: Neera Skurky
ae University Counse!

& OFFICE OF GENERAL GOUNSEL
BO. Box rane
Durham, NC 2777

 

 

Case 1:20-cv-00087-CCE-JEP Documenti7-1 Filed 05/21/20 Page 2 of 4
 

INFORMATION RELATED TO FILING soe S
LINDER THE LAWS ENFORCES ey THe EEOL
E “lies for paderal ia
cae ta fling suit in Federal of Siaie court unger Pee 2)
aaeOTE! plates to ire SAT a jaw, plese be aware that te fiamis ang Ger
See ee ne eponter or more Hrnited than i70Se describad below)

 

{This moral
you also plen to sue creat
"provisions of State fan may be : |

vil Rights Act, the Americans WEA Disabilities Act (ADA), »
don Nemdiscrimination Act {GINA}, drise Ags | :

Pages Title Vil of the
PRivATs SUIT RIGHTS - she Genetic Informe tio
Dis oymant Act (ADEA):
= respandesi{s} names 8 ths cherde wit

 

tint
faut

Discrimination in Ema!
nin

 
 

 

2 ih levieint aang: tA
tas tn euwaiie this mafier further, you must ile @sawsut against (16 ae eee
in order to pursue this Mans" en anis Notice, Therefore. you should keer arecerd of this date. Once tis ae
sie you recelve Ils NOHCE. Nohite wil be esi. If you Mens 120

  
 

ge refered to In this ‘ Paces tei ah

our aitomey 2 copy of this Notuce, and Us eave:0

Eurinermore, in order to évold any quastor iret you & ; OL aae i i

ir suit be jied within 96 days of the date this Notice was miaiied % Yes (==
Entes

ed) or the date of the postmark, Ff later.

pe. and ish

 
   
 
     
 

2 Ee site dete
fer, your ght to Suc eased On ine Gier
; Aouid do $0 oramply. Give ¥

tae

 

 

 

Nolice is signed 3
of competent jurisdicuen. (Usually, ine speropriate
ats court i¢ a matter fer vou to decide
gaint’ thal contains @ short
fen require that @ copy of

Your lewsuit may be filed in US. Disirict Court or a Siaie court
State cour: is the senere} civil irtal court.) Whether you file it Federal or St ¢
fter telking ic your attorney, Filing this Nolice is not enough. Yeu lust fie 2 coms
sigiemeni of ihe facts of your case which shows thet you are entitled te relief. Couns cm Oe ee
vour charge must be attached to the complaint you file in court Hf so, you should remove your DIG Gaerom ins

charce. Some cauris will not accept your complaint where the charge includes a date of Buin. Your sue may incluce

any matter alleged in the charge or, to ihe extent permitied by court decisions, matters like OF relies we ine Mausts
alleged in the charge. Generally. sults are brought in the Siaite where the alleged unlawiul practice occurred, Bul in
where relevant employment records are kept, wners the em ployment would have

if you have simple Questions, you usually can Gel answers from
expect that office to write your complaint

 

some cases can be braug
been, or where the respondent Ras His main office.
the office of the clerk of the court where you are Bringing sui, but Go not

or make legal strategy decisions for you.

Paivate SulrRicuts -- Equal Pay Act (EPA):

EPA sults must be filed in court in 2 years (3 years for willful violations) of the alleged EPA underpayment: cack
pay due for violations that occurred more than 2 years (3 years) before you file suit may noi be eollectibie. For
example, if you were underpaid under the EPA for werk performed from 7/1/08 to 12/1/08. you should file suit
osfore 7/1/10 — nof 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limi: for filing an EPA
suit is separate from the 90-day filing period under Tite Vil, the ADA, GINA or the ADEA referred to above.
Therefore, ff you also plen to sue under Tile Vii. the ADA, GINA or the ADEA, in additien to suing on the EPA
cigim, suit must be filed within 20 days of this Notice and within the 2- or S-year EPA back pay recovery period.

  
 
 

  
 

 

ATTOPNEY REPRESENTATION -- Title WE the ADA or GINA:

 

# you cannot aford or have been unabie fo obtain a lawyer to represent you, the US. District Court paving jurisdiction

in your case may, in limited circumstences, essisi you in obtaining a lawver. Reauesis for such assistance must be :
mace to ine U.S. Disirict Court in the form and manner it requires fyou should be prepared io explain in detail your
efforts to retain an altorney). Requests should be made well before the end of the 90-day period mentioned atiove
Jecause such requests do not relieve you of the requirement te bring suit within 90 days. . re

aera tee

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

] May Corn; fhe © SrA nie, igs ies
bie nia me moe - sone ve shown on your Notice if you need heip in finding a lawyer or if you have any
iepes o oben bay Hi Aas eyes wih U.S. District Court can hear yeur case. ff you need to
your charge number (2s shown on vou Noe. a © on the charge, please request it promptly in writing and provide

are keat for at least 6 months afer our last oS i : eS rue charge fies aiter a certain time, all charge files
fle, please make your review request within 6 mantho nite ee ee Sut and Wank to review the charge
Moneno tea * wiib 6 months of this Notice. (Before filing sult, any request should be

seit!

iF YOU FILE SUNT. SE
Le SUI, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE,

 

 

Case 1:20-cy-00087-CCE-JEP Document 17-1 Filed 05/21/20 Page 3 of 4
 

  

Jason W.Lecasai¢
217 Mainline Station Drive
Morrisville, NC 27569

 

 

Case 1:20-cv-00087-CCE-JEP Document 17-1 Filed 05/21/20 Page 4 of 4
